IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 21, 2009
                                     No. 08-10681
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STANLEY A LEITNER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:07-CR-261-ALL


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Stanley A. Leitner appealed the 210-month sentence he received following
his conviction by a jury on multiple counts. We AFFIRM.
       Leitner was charged with wire fraud in violation of 18 U.S.C. § 1343;
securities fraud, in violation of 15 U.S.C. §§ 77q(a) and 77x; failure to disclose
compensation for promoting a security, in violation of same; money laundering,
in violation of 18 U.S.C. § 1956(a); and engaging in illegal monetary
transactions, in violation of 18 U.S.C. § 1957. Although he concedes that he was

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10681

sentenced at the low end of the properly calculated guidelines range, he urged
that the sentence was nevertheless unreasonable.
      We review the sentence imposed for reasonableness, applying an abuse of
discretion standard of review. See Gall v. United States, 128 S. Ct. 586, 597
(2007); United States v. Booker, 543 U.S. 220, 245-46 (2005); United States v.
Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). Because the sentence imposed was
within the Guidelines range, it is entitled to a rebuttable presumption of
reasonableness. Rita v. United States, 551 U.S. 338, 346 (2007). Additionally,
we “will infer that the judge has considered all the factors for a fair sentence set
forth in the Guidelines.” Mares, 402 F.3d at 519. In such cases, “it will be rare
for a reviewing court to say such a sentence is ‘unreasonable’” and “little
explanation is required.” Id.
      Leitner first argues that the sentence is procedurally unreasonable
because the district court allegedly relied only upon the Guidelines and did
consider the Section 3553(a) factors. He also argues that the district court
erroneously disregarded his personal history and characteristics. He describes
himself as elderly and naive, having acted in good faith, and having been
“duped” by others. He also emphasizes that he was a nonviolent first-time
offender with a low chance of recidivism. Based on his personal characteristics
and the nature of his offense, he alleges that the Guidelines sentence is greater
than necessary to meet the sentencing objectives of Section 3553.
      Part of Leitner’s argument could be seen as characterizing the district
court’s actions as having treated the Guidelines as mandatory. We find no
support in the record for that contention. Leitner’s argument that the district
court failed to consider the Section 3553(a) factors is likewise refuted by the
record. The district court specifically stated at sentencing that it had considered
the factors. It particularly noted Leitner’s advanced age. The court nevertheless
concluded that consideration of those factors persuaded it that a sentence within
the Guidelines was appropriate.       That was particularly so in light of the

                                         2
                                  No. 08-10681

magnitude of the financial loss to the victims “and the threat that a loss of such
magnitude represents.”      This discussion evinces consideration of Sections
3553(a)(2)(A)(B) and (C), which involve the need for the sentence imposed to
reflect the seriousness of the offense, to afford adequate deterrence, and to
protect the public, which the district court felt outweighed Leitner’s age and lack
of criminal history.
      For the first time on appeal, Leitner contends that the district court
erroneously failed to consider a statutory factor that should have received
significant weight, the need to avoid unwarranted sentencing disparities with
similarly situated defendants under Section 3553(a)(6), citing other white-collar
criminal defendants who received less severe sentences. His vague reference to
other white-collar criminals does not demonstrate that they were actually
“similarly situated” to him or that any alleged sentencing disparity was
“unwarranted.” See § 3553(a)(6); cf. United States v. Willingham, 497 F.3d 541,
545 (5th Cir. 2007).
      The totality of the circumstances in Leitner’s case, considered in light of
the Section 3553(a) factors, supports the sentence the district court imposed. See
Gall, 128 S. Ct. at 597. Leitner’s argument regarding his characteristics and the
nature of his offense essentially asks this court to reweigh the Section 3553(a)
factors, which it may not do under Gall. See id. Leitner has not overcome the
presumption of correctness attached to his within-guideline sentence.          See
Mares, 402 F.3d at 519.
      The district court’s judgment is AFFIRMED.




                                        3